DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The affidavit under 37 CFR 1.132 filed 08/17/2020 is insufficient to overcome the rejection of claim 1 based upon references Toyama and SPECHT, applied under 35 U.S.C. 103 as set forth in the last Office action because:  
It refer(s) only to the Commercial Success and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716. Regarding comment for Chinese Patent CN201621267142.5 claiming the same subject matter, the subject matter of patented claim 1 can be rejected based upon references Toyama and SPECHT under 35 U.S.C. 103 please refer to rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi Toyama (Toyama) US 9,050,934 in view of Klaus SPECHT (SPECHT) PCT/EP2016/
074450 (US 2018/0229677 used for rejection).
As per claim 1 Toyama disclose;
An automotive vehicle comprising a vehicle body shell (fig. 1 item 1 body shell), a power supply (5), and an in-car plug or junction device (item 4 inverter as junction box or plug for connection of wires from battery for power for inverter), wherein the power supply (5) is connected to the in-car plug or junction device (4) partially or completely by flat cables (item 42 fig. 6B), the flat cables (42) extend along the vehicle body shell (Fig. 1 item 28 cable extends along body shell), each of the flat cables (42) has a single solid aluminum conductive core (43) and a flexible insulation layer (44 made from resin, and is as flexible as it bends to shape of body as shown in Fig. 1) wrapping over the solid aluminum conductive core (43) the flat cables have a bending performance such that a bent portion of a cable may be bent (fig. 1 shows multiple bends)  on x, y and z axes relative to a fixed portion of the cable (Col. 6 line 14-15 “insulating resin material” properties of resin allows the cable 42 to bend as shown in fig. 1 bent at multiple points.) and the cables thus made to assume and to hold a shape of the vehicle 
Toyama disclose flat cables along floor but does not teach, specifically, and a distance between the flat cables and the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm.
However in analogues art of arranging flat cables on floor of the body, SPECHT disclose mounting a flat cable (fig. 1 item 4 and fig. 19 item 4) on surface of the floor (item 5) car body panel (2) at a distance (D1 from the surface 5 see para 0014 and 0076) between the flat cables (4a and 4b) and the vehicle body shell (item 5) when the cables extend along the shell is (d1 =15 mm see para 0014, para 0076) less than or equal to 300 mm (15mm<300mm). Additionally SPECHT also disclose, An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and the flat cables (item 4 fig. 1 to 19) extend along the vehicle body shell (item 2 and 5), each of the flat cables (4) has a single solid aluminum conductive core and a flexible insulation layer (20) wrapping over the solid aluminum conductive core, the flat cables have a bending performance (shown by fig. 1 at items 6a-6e cable bends) such that a bent portion of a cable may be bent on x, y and z (fig. 1) axes relative to a fixed portion of the cable and the cables thus made to assume and to hold a shape of the vehicle body shell (Fig. 2 shape of item 3 and 4 follows shape of floor 5 of body 2), and a distance between 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama to lay flat cable along surface of the body. One having ordinary skill in the art would have found it motivated to teachings of SPECHT for keeping power distribution as simple as possible in design while simultaneously obtaining high electromagnetic compatibility. (See Para 0007 and Para 0063)

As per claim 2 combinations of Toyama and SPECHT disclose;
the distance between the flat cables and the vehicle body shell is 2-100mm. (d1 =15 mm see para 0014, para 0076)

As per claims 6-7 combinations of Toyama and SPECHT disclose;
-the solid aluminum conductive core has a polygon-shaped (four sided rectangle fig. 2) cross section.
- the polygon shape is quadrilateral. (Fig. 2 item 30 rectangle is also known as quadrilateral )

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT and further in view of Jorma Pohjola (Pohjola) US 6,096,978.
As per claim 4 combinations of Toyama and SPECHT disclose; rectangular shape of 

	However, in analogues art of flat cable, Pohjola disclose the solid aluminum conductive core has a ripple-shaped cross section. (Fig. col. 2 lines 56-58 “bends or meanders” in item 2 forms ripples as shown in fig.3)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Pohjola by incorporating the teaching of Pohjola, into the system of Toyama and SPECHT to add bends in conductor to form ripples. One having ordinary skill in the art would have found it motivated to use teaching of Pohjola to provide bends that make the conductor longer than the insulation sheath enclosing it so as to enable a substantial change in the conductor length upon extending or contracting the insulation sheath without breaking the conductor. (Col. 1 lines 7-12)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Larry Elie (Elie) US 2008/0179074.
As per claim 5 combinations of Toyama and SPECHT disclose; rectangular shape of the
conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, the solid aluminum conductive core has an ellipse-shaped cross section.

	It would have been obvious to one of ordinary skill in the art at 
the time the invention was made to use ellipse-shaped cross section of the conductive core since it was known in the art to use various shapes of conductors as required.

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Peter Lausch (Lausch) US 2017/0213620.
As per claims 8-10 combinations of Toyama and SPECHT disclose; rectangular shape
e.g.  polygon and polygon is quadrilateral the conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, various other shapes and dimensions as follow
	-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm.
	-the polygon shape is a pentagon, a hexagon, or an octagon.
	- corners of the polygon shape have chamfers.
	However in analogues art of making cables Lausch disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches 
-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm. (Para 0038 and teaches how to determine dimensions of the cross-section “a sufficient cross-section of the flat 
	-the polygon shape is a pentagon, a hexagon, or an octagon. (Fig. 4)
	- corners of the polygon shape have chamfers. (Fig. 3, 4)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and Lausch by incorporating the teaching of Lausch, into the system of Toyama and SPECHT to use different shapes and dimensions of the conductor. One having ordinary skill in the art would have found it motivated to use retainers of Lausch to provide an improved resistance in particular to shaping of the flat conductor by means of bending tools and to provide enough width to use as a power line.

Claim 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama in view of SPECHT in view of Klaus SPECHT (SPECHT) US 2018/0229677.
As per claims 11-20 combinations of Toyama and SPECHT disclose; flat cables laid on
the floor but does not specifically disclose, well-known details of mounting flat cables on the floor, e.g. the flat cables are fixed on the vehicle body shell by a plurality of spaced-part fasteners, and an interval distance between two adjacent fasteners is 10-200cm.
	However in analogues art of mounting flat cable on the floor of the vehicle SPECHT teaches the flat cables (item 3) are fixed on the vehicle body shell (6a-
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Toyama, SPECHT and SPECHT by incorporating the teaching of SPECHT, into the system of Toyama and SPECHT to use straps to mount cable on floor. One having ordinary skill in the art would have found it motivated to use retainers of SPECHT to hold flat cable along the floor.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 1, filed 01/19/2021, with respect to item 2 have been fully considered and are persuasive.  The rejections of claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835